Title: John Adams to John Quincy Adams, 28 February 1800
From: Adams, John
To: Adams, John Quincy


				
					My dear Son
					Philadelphia Feb. 28. 1800
				
				It grieves me to think how long it is Since I have written you a Line. But public Affairs are forbidden and private are indifferent or disagreable. Your sister and youngest Brother have given me much Pleasure this Winter by their Company: but At the same time have excited a Strong desire to see You and your best Friend my amiable Daughter, your Wife. A Being who has violated a Trust committed to him by you, is a thorn in the flesh, you may well imagine. Forlorn and undone, he has my unutterable indignation. But I must quit this subject. On the Death of your great Patron you will Sincerely mourn, with your Affectionate Father.
			